                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

VICTOR LUNA-USCANGA,                             )
     ID # 49305-177,                             )
                  Movant,                        )   No. 3:20-CV-51-M (BH)
vs.                                              )   No. 3:15-CR-153-M-2
                                                 )
UNITED STATES OF AMERICA,                        )
               Respondent.                       )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the objections to the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge and conducting a de novo review of those parts of the Findings and

Conclusions to which objections have been made, I am of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the movant’s Motion for reconsideration Pursuant to Rule 59(e) and

Request for evidentiary hearing Pursuant to rule 8(c) of the Fed, Rules of Civ. Procedure, received

on March 10, 2020 (doc. 11), is DENIED.

       In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the movant has failed to

show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the [motion]
states a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If the movant files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 9th day of April, 2020.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                 2
